DETAILED ACTION
	This is a non-final Office action in reply to the Response to Election/Restriction Requirement
filed 01/25/2022. Claims 1-16 are pending:
Claims 8-13 have been withdrawn without traverse in the reply filed 01/25/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-7, 14-16) in the reply filed on 01/25/2022 is acknowledged.  The traversal is on the ground(s) that “the claims of the present application involve a common or corresponding special technical feature of radiant energy absorbing baffle(s) or radiant barrier to absorb radiant energy” (See Page 6 of Remarks) and “the Kritchman reference, however, does not disclose radiant energy absorbing baffle(s) or radiant barrier to absorb radiant energy, as recited by Applicant” (See Page 7 of Remarks).  This is not found persuasive because even though the baffle and barrier have the same function of absorbing radiant energy, they are indeed separate technical features, and do not constitute a common or corresponding special technical feature as such. Referencing Figure 1 and [0019] of the instant application, the barrier includes the baffle, and thereby teaching they are not similar features, but in fact two separate entities. Therefore, the baffle of Claim 1 and 14 is not a shared common technical feature with the barrier of Claim 8, and examiner showed lack of unity for the actual shared features between the claims described below, as the barrier and baffle are not a shared common technical feature.
Furthermore, Groups I (Claim 1 and 14) and II (Claim 8) lack unity of invention because the
groups do not share the same or corresponding technical feature. The special technical feature of Claim
1 and 14, a radiant energy absorbing baffle disposed between the lamp and the reflector, is not shared
radiant barrier disposed between the
lamp and the reflector, is not shared in each of Claim 1 and 14. Examiner notes the barrier and baffle are two different elements, 132 and 130 respectively (Figure 1), and the barrier includes the baffles ([0011]), and thus they are distinct technical features, not a singular special technical feature. Therefore, Groups I and II lack the same or corresponding special technical features, and thus, the listed groups of the inventions do not relate to a single general inventive concept.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/25/2022.
Specification
The disclosure is objected to because of the following informalities: 
[0033] Line 5: “lateral baffles 28” should read “lateral baffles 282”.
Appropriate correction is required.
	Claim Objections	
Claim 16 is objected to because of the following informalities:  
Line 2-3: “a plurality of heater elements, which include the heater element of Claim 14”. There is no basis for heater elements in Claim 14, but rather “heater filaments”. Further clarification is requested to avoid antecedent basis as well. For the sake of compact prosecution, Examiner interprets it as such, heater filaments.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1 recites “the lamp to direct radiant energy toward a receiving surface”, wherein the Specification recites “a lamp 160 includes a tubular bulb 162 having a cylindrical external surface 163 and extending between first and second ends 164 along a longitudinal filament axis 166, which in this example is centrally located within tubular bulb 162” (See [0023]). Therefore Specification defines a lamp 160 includes a tubular bulb 162 having a cylindrical external surface 163 and extending between first and second ends 164 along a longitudinal filament axis 166, which in this example is centrally located within tubular bulb 162, as corresponding structure for the claimed placeholder of “the lamp”.
the reflector to direct radiant energy toward a receiving surface”, wherein the Specification recites “more specific to this example, reflector 170 is an assembly that includes multiple member reflectors 173 coupled to a frame member 174” (See [0025]). Therefore Specification defines reflector 170 as an assembly that includes multiple member reflectors 173 coupled to a frame member 174, as corresponding structure for the claimed placeholder of “the reflector”.
Claim 6 recites “a feed mechanism to distribute sequentially a plurality of layers of a powdered or granular build material”. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Examiner notes this could be a powder dispenser, filament reel, or printhead/nozzle, but it is not described what such a mechanism entails structurally.
Claim 14 recites “a feed mechanism to distribute a build material on a platform”. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Examiner notes this could be a powder dispenser, filament reel, or printhead/nozzle, but it is not described what such a mechanism entails structurally.
Claim 14 recites “the reflector to direct energy toward the platform”, wherein the Specification recites “more specific to this example, reflector 170 is an assembly that includes multiple member reflectors 173 coupled to a frame member 174” (See [0025]). Therefore Specification defines reflector 170 as an assembly that includes multiple member reflectors 173 coupled to a frame member 174, as corresponding structure for the claimed placeholder of “the reflector”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the first layer” in Line 6 and "the previous layer" in Line 7.  There is insufficient antecedent basis for this limitation in the claim and examiner contends it should be corrected to “a first layer of the plurality of layers, the receiving surface includes a previous layer” as there is basis for the plurality of layers but not individual layers itself.
Claim 16 recites the limitation "an elevation axis extends between the heater and the location for the platform" in Lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kritchman et al. (US 2017 / 0334131 A1, submitted by applicant in IDS filed 10/24/2019) hereinafter Kritchman in view of Reichental et al. (WO 2018/140218 A1, see reference provided for citations), hereinafter Reichental.
Regarding Claim 1, Kritchman discloses a 3D printer comprising a heater (rapid production apparatus 20 with heater controller 26  Figure 1) including a lamp (UV lamps 120 Figures 6A-6B, [0146]), a reflector (reflector 124 [0146]), wherein the lamp and the reflector are to direct radiant energy toward a receiving surface (reflect light by bulb 122 towards cover plate 128 [0146-0147]), and wherein the radiant energy is to heat a build material on the receiving surface (light reflected by bulb heats material on cover plate 128 Figure 6A-6B, [0147] to polymerize construction material with energy from lamp 120 [0137]). Kritchman is deficient in disclosing a radiant energy absorbing baffle disposed between the lamp and reflector, wherein the radiant energy absorbing baffle is to absorb energy reflected from the receiving surface.
In the analogous art, Reichental teaches three-dimensional objects are formed by photo-curing 
a liquid polymer by exposure to a radiation in an additive manufacturing process (Abstract). Reichental teaches a radiant energy absorbing baffle disposed between the lamp and reflector (LEDs surrounded by reflectors used with the reflectors of the system [0069]), wherein the radiant energy absorbing baffle is to absorb energy reflected from the receiving surface (baffles absorb the light from LEDs [0069]). Although not explicitly stated, it would be obvious to one of ordinary skill in the art, based on the alternative embodiment, to try to place the baffle in between the reflectors and the individual LEDs, thereby placing the reflectors in such a position that the baffles are in between the LED and said reflector, as required by the claim limitations, and would have a reasonable expectation of success in doing so. Reichental teaches a potential advantage of doing so is to capture as much light as possible from the LED sources, thereby improving the reflection and printing process at large ([0069]).
The teachings of Reichental and the claimed invention would be considered analogous because

invention to modify the printer of Kritchman such that it includes a radiant energy absorbing baffle disposed between the lamp and reflector, wherein the radiant energy absorbing baffle is to absorb energy reflected from the receiving surface, as the printer of Kritchman as such was
recognized to capture as much light as possible from the LED sources, thereby improving the reflection and printing process at large.

    PNG
    media_image1.png
    697
    999
    media_image1.png
    Greyscale

Regarding Claim 2, Kritchman in view of Reichental disclose all of the limitations as set forth above in the rejection of Claim 1. Kritchman further discloses the lamp extends along a longitudinal filament axis (lamp120 with bulb 122 extends along contact end/filament 138 axis Figure 6A [0146]). Kritchman is deficient in disclosing the baffle extends lengthwise perpendicular to the filament axis.
Reichental teaches the baffle extends lengthwise perpendicular to the filament axis (baffles 94 
extend over length of baffle plate 92 Figure 17A). It would be obvious to one of ordinary skill that by substituting the baffle plate 92 of Reichental into the printer of Kritchman to replace the cover plate 128 and would allow the baffles to extend lengthwise in a perpendicular fashion to the filament axis 138, [0063]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Kritchman such that the baffle extends lengthwise perpendicular to the filament axis, as the printer of Kritchman as such was recognized to constrain a beam of radiation propagated by an LED 70, thereby improving the overall quality of the irradiated object.

    PNG
    media_image2.png
    296
    783
    media_image2.png
    Greyscale

Regarding Claim 3, Kritchman in view of Reichental disclose all of the limitations as set forth above in the rejection of Claims 1 and 2. Kritchman is deficient in disclosing the baffle is a first baffle, wherein the 3D printer comprises a radiant energy absorbing, second baffle that extends lengthwise parallel to the filament axis.
Reichental teaches the baffle is a first baffle (baffle 94 is a first baffle Figure 17A/17B), wherein 
the 3D printer comprises a radiant energy absorbing, second baffle that extends lengthwise parallel to the filament axis (plurality of baffles configured in baffle plate 92 Figure 17B). It would be obvious to one of ordinary skill that by substituting the baffle plate 92 of Reichental into the printer of Kritchman to replace the cover plate 128 would allow the second baffle, the one in the middle of the base plate, to extend lengthwise in a fashion that is parallel to the filament axis 138 positioned directly above it. [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Kritchman such that the baffle is a first baffle, wherein the 3D printer comprises a radiant energy absorbing, second baffle that extends lengthwise parallel to the filament axis, as the printer of Kritchman as such was recognized to constrain a beam of radiation propagated by an LED 70, thereby improving the overall quality of the irradiated object

    PNG
    media_image3.png
    611
    544
    media_image3.png
    Greyscale

Regarding Claim 4, Kritchman in view of Reichental disclose all of the limitations as set forth above in the rejection of Claim 1. Kritchman further discloses the lamp includes along a longitudinal filament axis (lamp120 with bulb 122 extends along contact end/filament 138 axis Figure 6A [0146]). Kritchman is deficient in disclosing the baffle extends around a portion of the lamp in a circumferential direction with respect to the filament axis.
Reichental teaches the baffle extends around a portion of the lamp in a circumferential direction 
(baffle 94 surrounds LED 40 around baffle circumference Figure 17A) with respect to the filament axis. Although not explicitly stated, it would be obvious to one of ordinary skill that by substituting the baffle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Kritchman such that the baffle extends around a portion of the lamp in a circumferential direction with respect to the filament axis, as the printer of Kritchman as such was recognized to constrain a beam of radiation propagated by an LED 70, thereby improving the overall quality of the irradiated object.
Regarding Claim 5, Kritchman in view of Reichental disclose all of the limitations as set forth above in the rejection of Claim 1. Kritchman further discloses the lamp extends along a longitudinal filament axis (lamp120 with bulb 122 extends along contact end/filament 138 axis Figure 6A [0146]). Kritchman is deficient in disclosing the baffle extends lengthwise parallel to the longitudinal filament axis.
Reichental teaches the baffle extends lengthwise parallel to the filament axis (baffles 94 
extend over length of baffle plate 92 Figure 17A). It would be obvious to one of ordinary skill that by substituting the baffle plate 92 of Reichental into the printer of Kritchman to replace the cover plate 128 would allow the baffles to extend lengthwise in a parallel configuration to the filament axis 138, and would have a reasonable expatiation of success in configuring the plate as such. Reichental further teaches the advantage of such a lengthwise/parallel configuration is to constrain a beam of radiation propagated by an LED 70, thereby improving the overall quality of the irradiated object ([0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Kritchman such that the baffle extends lengthwise parallel to the longitudinal filament axis, as the printer of Kritchman as such was recognized to constrain a beam of radiation propagated by an LED 70, thereby improving the overall quality of the irradiated object.
Regarding Claim 6, Kritchman in view of Reichental disclose all of the limitations as set forth above in the rejection of Claim 1. Kritchman teaches a feed mechanism to distribute the build material on the receiving surface (printing head block 50 with print heads 52 distributes material onto construction platform 24 Figure 1 [0117]), wherein the feed mechanism is to distribute sequentially a plurality of layers of a powdered or granular build material, and wherein after distribution of the first layer of the plurality of layers (freshly printed to form first layer of construction layer 34 [0093] Figure 1), the receiving surface includes the previous layer of the plurality of layers (platform 24 has previously formed layer 34 Figure 1). Kritchman is deficient in disclosing the lamp is disposed between the baffle and the receiving surface.
Reichental teaches the lamp is disposed between the baffle and the receiving surface (LED 70 is 
between baffle plate with baffles and base plate 90 which is the receiving surface Figure 17C). Reichental teaches a potential advantage of doing so is to capture as much light as possible from the LED sources, thereby improving the reflection and printing process at large ([0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Kritchman such that the lamp is disposed between the baffle and the receiving surface, as the printer of Kritchman as such was recognized to constrain a beam of radiation propagated by an LED 70, thereby improving the overall quality of the irradiated object.
Regarding Claim 7, Kritchman in view of Reichental disclose all of the limitations as set forth above in the rejection of Claim 1. Kritchman is deficient in disclosing the baffle is to absorb energy reflected from the receiving surface to prevent the absorbed energy from being re-reflected back to the receiving surface.
Reichental teaches the baffle is to absorb energy reflected from the receiving surface (baffles 
absorb the light from LEDs redirected from lenses of the array/ or the receiving surface for the light [0069]) to prevent the absorbed energy from being re-reflected back to the receiving surface. Although [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Kritchman such that the baffle is to absorb energy reflected from the receiving surface to prevent the absorbed energy from being re-reflected back to the receiving surface, as the printer of Kritchman as such was recognized to constrain a beam of radiation propagated by an LED 70, thereby improving the overall quality of the irradiated object.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kritchman (US 2017 / 0334131 A1) in view of Reichental (WO 2018/140218 A1, see reference provided for citations) in view of Benichou et al. (Wo 2015/056230 A1, see reference provided for citations), hereinafter Benichou. 
Regarding Claim 14, Kritchman discloses a 3D printer comprising (RPA 20 Figure 1): a housing (housing 56 Figure 2D); a feed mechanism to distribute a build material on a platform (printing head 52 Figure 2D [0101]) that is to be disposed at a location established with respect to the housing (output orifices 58 through which construction material is dispensed based on where housing with head is located [0101] Figure 2D); a reflector spaced apart from the location for the platform (reflectors 124 in shuttle 28 is spaced apart from the platform 24 Figure 1 6A), wherein the radiant energy is to heat the build material (light reflected by bulb heats material on cover plate 128 Figure 6A-6B, [0147] to polymerize construction material with energy from lamp 120 [0137]). Kritchman is deficient in disclosing a heater filament disposed between the reflector and the location for the platform; and a plurality of lateral baffles spaced apart from the location for the platform, wherein the heater filament and the 
In the analogous art, Reichental teaches three-dimensional objects are formed by photo-curing 
a liquid polymer by exposure to a radiation in an additive manufacturing process (Abstract). Reichental teaches a plurality of lateral baffles spaced apart from the location for the platform (baffles 94 in baffle plate 92 Figure 17A); and wherein the plurality of lateral baffles are to absorb radiant energy to control re-reflection of radiant energy from the build material (baffles absorb energy from lenses of the arrays [0069]). It would be obvious to one of ordinary skill that by substituting the baffle plate 92 of Reichental into the printer of Kritchman to replace the construction platform 24 and would allow the plurality of baffles to be spaced apart from the location for the platform and would have a reasonable expectation of success in choosing such a configuration. Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the reflectors are capable of preventing energy of being re-reflected back to the build material, as this is both well-known in the art and encapsulated in the absorption potential of the reflectors. Reichental teaches a potential advantage of doing so is to capture as much light as possible from the LED sources, thereby improving the reflection and printing process at large ([0069]).
The teachings of Reichental and the claimed invention would be considered analogous because
both ascertain to an additive manufacturing device with accompanying reflector and light assembly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed
invention to modify the printer of Kritchman such that a plurality of lateral baffles spaced apart from the location for the platform and wherein the plurality of lateral baffles are to absorb radiant energy to control re-reflection of radiant energy from the build material, as the printer of Kritchman as such was
recognized to capture as much light as possible from the LED sources, thereby improving the reflection and printing process at large. Kritchman in view of Reichental are deficient in disclosing a heater 
	In another analogous art, Benichou teaches 3D printing technologies using additive manufacturing processes for an ink composition for three dimensional (3D) printing (Abstract). Benichou teaches a heater filament disposed between the reflector and the location for the platform (heating rollers Page 5-6 with reflectors Figure 3B Page 21 with heated tray 318 Figure 3A); wherein the heater filament and the reflector are to direct radiant energy toward the platform (reflector reflects 97% of heat Page 21 roller is heated internally and externally as to reflect light by light shield 303 Page 17). Although not explicitly stated, it would be obvious to one of ordinary skill in the art to try to configure the printer set so that the heater roller is placed between a reflector and a desired location for the platform, and would have a reasonable expectation of success in doing so. Similarly it would be obvious to one of ordinary skill in the art that the reflector and heater roller are both configured to direct energy away from their respective surfaces, towards a build platform if desired. Benichou teaches the advantage of such a heater roller include to prevent scattering of particle waste, thereby improving the printing process overall (Page 17).
The teachings of Benichou and the claimed invention would be considered analogous because
both ascertain to an additive manufacturing device with accompanying reflector and heater roller/filament. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Kritchman in view of Reichental such that a heater filament disposed between the reflector and the location for the platform; wherein the heater filament and the reflector are to direct radiant energy toward the platform, as the printer of Kritchman in view of Reichental as such was recognized to prevent scattering of particle waste, thereby improving the printing process overall.
Regarding Claim 15, Kritchman in view of Reichental disclose all of the limitations as set forth above in the rejection of Claim 14. Kritchman in view of Reichental are deficient in disclosing the heater filament extends along a longitudinal filament axis, and wherein the 3D printer comprises a longitudinal baffle extending parallel to the longitudinal filament axis and intersecting the plurality of lateral baffles.
Benichou teaches the heater filament extends along a longitudinal filament axis (roller has an 
axis that extends longitudinally Figure 3A), and wherein the 3D printer comprises a longitudinal baffle extending parallel to the longitudinal filament axis and intersecting the plurality of lateral baffles (see explanation below, but Page 17 for filament roller). It would be obvious to one of ordinary skill that by substituting the baffle plate 92 of Reichental into the printer of Kritchman to replace the construction platform 24 with the filament roller of Benichou and it allow the plurality of baffles to intersect the longitudinal filament axis of the roller and would have a reasonable expectation of success in choosing such a configuration. Benichou teaches the advantage of such a heater roller include to prevent scattering of particle waste, thereby improving the printing process overall (Page 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Kritchman in view of Reichental such that the heater filament extends along a longitudinal filament axis, and wherein the 3D printer comprises a longitudinal baffle extending parallel to the longitudinal filament axis and intersecting the plurality of lateral baffles, as the printer of Kritchman in view of Reichental as such was recognized to prevent scattering of particle waste, thereby improving the printing process overall.
Regarding Claim 16, Kritchman in view of Reichental disclose all of the limitations as set forth above in the rejection of Claim 14. Kritchman discloses a plurality of reflectors, which include the reflector of claim 14 (reflector 124 includes edge reflector 130 and planar reflector 132 Figure 6A), and a plurality of heater elements (bulbs 122 to make hot spot 140 Figure 6A), which include the heater element of claim 14. Reichental teaches a plurality of baffles (baffles 94 Figure 17A), and accordingly it Figure 6A). Similarly, it would be obvious to one of ordinary skill in the art to try to configure the baffles of Reichental to be placed between the heater elements (bulbs) and the reflectors of Kritchman in a fashion that extends through the plurality of reflectors, as evidenced by the baffle arrangement of Reichental, and have a reasonable expectation of success in doing so. Therefore, Kritchman in view of Reichental teach wherein the plurality of lateral baffles are disposed between the plurality of heater elements and the plurality of reflectors, wherein a lateral baffle of the plurality of lateral baffles extends through the plurality of reflectors. Lastly, Reichental teaches wherein an elevation axis extends between the heater and the location for the platform (elevation between plates 90 and 92 comprise an axis of elevation Figure 17A), and wherein the plurality of lateral baffles extend in height parallel to the elevation axis (baffles 94 extend vertically in a direction parallel to the axis of elevation between the plates Figure 17A). It would be obvious that the baffles extend upward from the plate 90, which forms an elevation axis, and that these baffles extend in a direction that is substantially parallel to this axis. Therefore, Kritchman in view of Reichental teach all the limitations of Claim 16.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being
unpatentable over Claim 9 of copending Application No. 16/607,482 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 of 
This is a provisional nonstatutory double patenting rejection because the patentably
indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.I.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754